  Case 6:19-cv-01172-JWB-GEB Document 1 Filed 06/26/19 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF KANSAS


TINITED STATES      OFAMERICA,                       )
                                                     )
                       Plaintiff,                    )
                                                  )
               v.                                 )        Case No.   19-01172

$55,OOO.OO IN UNMED STATES
CLRRENCY, More or less;                           )
                                                  ')
                       Defendant.                 )
                                                     I

                         COMPLAINT FOR FORFEITURE IN REM

       Plaintiff, United States of America, by and through its attorneys, Stephen R. McAllister,

United States Attorney for the District of Kansas, and Colin Wood, Special Assistant United States

Attomey, brings this complaint and alleges      as   follows in accordance with Supplemental Rule G(2)

of the Federal Rules of Civil Procedure:

                                      NATURE OF THEACTION

       1.      This is an action to forfeit and conderrn to the use and benefrt of the United States

of America the following property: $55,000.00 in U.S. Cunency, more or less (hereinafter

"defendant property"), for violations of 21 U.S.C. $ 841.

                                      THE DEFENDANT IN REM

       2.      The defendant property consists of: $55,000.00 in United States currency, more or

less, that was seized on June   1   1, 2019 by the Kansas Highway Patrol during a   traffic stop of   a

rented 2019 Toyota, driven by Victor Andres PUGA           NAVA, on I-70   at milepost 366,   in
  Case 6:19-cv-01172-JWB-GEB Document 1 Filed 06/26/19 Page 2 of 6




Shawnee County, in the District of Kansas. The currency is currently in the custody of the

United States Marshal Service.

                                    JURISDICTION AND VENUE

       3.        Plaintiff brings this action iz rern in its own right to forfeit and condemn the

defendant   property. This Court     has   jurisdiction over an action commenced by the United States

under 28 U.S.C. g 1345, and over an action for forfeiture under 28 U.S.C. S 1355.

       4.        This Court has in ranr jurisdiction over the defendant property under 28 U.S.C.

1355(b). Upon filing this complaint, the plaintiff rcquests that the Court issue an arrest warant

in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the property

pursuant to 28 U.S.C. S 1355(d) and Supplemental Rule G(3)(c).

       5.        Venue is proper in this district pursuant to 28 U.S.C. S 1355(bX1) because an

act or omission giving rise to the forfeiture occurred in this district, and/or pursuant to 28

U.S.C. S 1395 because the defendant property is located in this district.

                                      BASIS FOR FORFEITURE

       6.        The defendant property is subject to forfeihre pursuant to 21 U.S.C. S 881(a)(6)

because   it constitutes   1) money, negotiable instruments, securities and other things   of value

fumished or intended to be fumished in exchange for a controlled substance in violadon of the

Controlled Substances Act; and/or 2) proceeds traceable to such an exchange; and/or 3) money,

negotiable instruments, and securities used or intended to be used to facilitate a violation of the

Controlled Substances Act.
     Case 6:19-cv-01172-JWB-GEB Document 1 Filed 06/26/19 Page 3 of 6




                                                 FACTS

         7.          Supplemental Rule G(2)(0 requires this complaint to state.tuffciently detailed

facts to support a reasonable belief that the government will be able to meet its burden of proof

at   trial   S,,tch facts and circumstances supporting the seizure and forfeiture   ofthe defendant

property arc contained in Exhibit A which is attached hereto and incorporated by reference.

                                        CLAIM FOR RELIEF

         WHEREFORE, the plaintiff requests that the Court issue       a warrant   for the arest of the

defendant property; that notice    ofihis action be given to all persons who reasonably appear to be

potential claimants of interests in the property; *rat the defendant property be forfeited and

condemned to the United States of America; that the      plaintiffbe awarded its costs and

disbursements in this action; and for such other and further relief as this Court deems proper and

Just.

         The United States hereby requests that tdal of the above-entitled matter be held in the

City of Wichita, Kansas.

                                                         Respectfully submitted,




                                                         COLIND.WOOD
                                                         Special Assistant United States Attomey
                                                         1200 Epic Center, 301 N. Main
                                                         Wichita, Kansas 67202
                                                         (316) 269-6481
                                                         KS S.Ct. No. 19800
  Case 6:19-cv-01172-JWB-GEB Document 1 Filed 06/26/19 Page 4 of 6




                                       DECLARATION

       I, Luke Rieger, Task Force Officer with the Drug Enforcement Administration.

       I have read the contents of the foregoing Complaint for Forfeiture, and the exhibit

thereto, and the statements contained therein are true to the best of my knowledge and belief.

       I declare under penalty ofperjury that the foregoing is true and correct.

       Executed on   this   /J-   dayofJune,20i9.
 Case 6:19-cv-01172-JWB-GEB Document 1 Filed 06/26/19 Page 5 of 6




                                AT'FIDAVIT

      I, l,uke Riegex, being first   duly sworn, depose and state:

     Your Affiant has been employed as a Kansas Highway Patrol (KHP)
     Trooper since March 20L0 and bas been cros s -des ignated as a DEA
     Task Force Officer since ,fune 2015, My duties include
     investigation of violations of the controlled Substance Actl
     Tit1e 21 of the United States Code and the for.feitures thereto.
2.   The information contained in this affidavit is known to your
     Affiant through personal direct knowledge, and /or through a
     review of officiaf reports prepared by other ] aw enforcement
     personnel . This affidavit is submltted in support of a forfeiture
     proceeding.
3.   On lTune Lf, 2079, Kansas Highway Patrol lt. Doug Rule stopped for
     a traffic violation a rented 2019 Toyota on westbound I-70 near
     milepost 366 in Shawnee County, in the District of Kansas. The
     vehicle was driven by Victor PUGA NAVA, and the passenger was
     Leonel MERAZ FARIAS. The occupants said that they were traveling
     from Kansas City, Kansas to Bakersfield, California.
A,   During the event, the vehicle was searched, and Lt. Doug RuIe
     found 55,000.00 in U.s. currency in 10 rubber-banded bundles.
5.   During a Post-M.iranda interview, MERAZ FARIAS and PUGA NAVA
     stated that they were paid to travel from Cal-ifornia to Kansas
     City to meet an unknown person who would give them a l"arge amount
     of cash to transport back to California.    The pair had met, prior
     to the traffic stop, with an unknown male near a DollaI Store in
     Kansas City and followed him to a house, and then to a nearby
     park where ttrey received the $55,000.00 fron an unknown female.
     MERAZ FARIAS assumed the money was drug related. MERAZ FARIAS
     also stated the house they went to smelled of marijuana.
6.   MERAZ FARIAS and PUGA NAVA both disclaimed any ownership of the
     coi zaA   nrrrrannrr

1. Laterr a certified   drug detection canine alerted to the odor of
     controlled substances emittj-ng from the currency.
 Case 6:19-cv-01172-JWB-GEB Document 1 Filed 06/26/19 Page 6 of 6




8. Based on the information set out above, Affiant has probable
   cause to bel-l"eve that the S55,000.00 seized by Kansas 8Lghr'ray
   Patrol constitutes money or other thj-ngs of value furnlshed or
   intended to be furnished in exchange for a controlled substance,
   or proceeds traceable to such an exchange, or was used or
   intended to be used to facilitate one or more vlolations of Title
   21,, U.s,c. S 841 et,seq. AccordingJ"y, the property is subject to
   forcfej-ture pursuant to Title 21, U,S.C. SS 853 and 881.


                                       Luke Rieger;TFo


  sworn    to and subscribed before   me   this 2t   a^y of June, 2019.


      MICHETIE SIEPHENS
     l{obry Ptnb -   qbb ol   l('Es
                                       NOTARY PUBIIC
